Citation Nr: 0332709	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of glass 
in both eyes.

2.  Entitlement to service connection for residuals of a cut 
on the lower lip.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1999 by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for PTSD is 
the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has any residuals of having glass in his eyes during active 
service.

2.  There is no competent medical evidence that the veteran 
has any residuals of having cut his lower lip with his teeth 
during active service.


CONCLUSIONS OF LAW

1.  Residuals of glass in both eyes were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(c) (2003); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

2.  Residuals of a cut on the lower lip were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims for service connection for residuals of glass in the 
eyes and a cut on the lower lip which the RO has not obtained 
and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which the veteran is seeking.  In a February 1999 letter, the 
RO notified the veteran that he should submit medical 
evidence of treatment for scarring of his eyes since his 
separation from service.  In a December 2001 letter, the RO 
notified the veteran of the evidence which he should submit 
to substantiate his claims for service connection for 
residuals of glass in the eyes and a cut on the lower lip.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims which are being decided in this decision and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides the issues of entitlement to service 
connection for residuals of glass in the eyes and residuals 
of a cut on the lower lip at this time and the Board will, 
therefore, proceed to consider those issues on the merits.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

I. Residuals of Glass in the Eyes

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  See 38 C.F.R. § 3.303(c) (2003).

The veteran's service medical records are negative for any 
injury to the eyes, to include any glass in the eyes.  At an 
examination for induction in January 1969, his distant vision 
was 20/50, bilaterally, corrected to 20/20, bilaterally.  At 
an examination for separation in November 1970, his distant 
vision was 20/30, bilaterally, corrected to 20/20, 
bilaterally, and his near vision was J-2 corrected to 
J-1.

In February 2000, a private optometrist reported that he had 
evaluated the veteran's eyes in January 1990, at which time 
he fitted the veteran with contact lenses.  Diagnoses 
included myopia, astigmatism, mild Fuch's dystrophy, and 
corneal scars at the level of Bowman's membrane.  The private 
optometrist reported that, when he last saw the veteran in 
November 1991, he had no functional vision loss secondary to 
the corneal scarring or the Fuch's dystrophy.

At a private eye clinic in May 1999, old corneal scars were 
noted.

At a VA eye examination in June 1999, the veteran had no eye 
complaints.  His corrected vision was 20/25, bilaterally.  An 
eye examination was essentially normal.  The diagnostic 
impression was no eye pathology.

At a VA review of systems in June 2000, no vision changes 
were noted.  Extraocular movements were full; the pupils were 
equal, round, and reactive; and the conjunctivae and sclerae 
were clear.

At a personal hearing before a Decision Review Officer in 
February 2002, the veteran testified that: during his service 
in Vietnam, the windshield of a truck he was riding in 
shattered and he got glass in his eyes; his eyes were flushed 
out with water at an aid station; and, currently, he had 
vision problems, for which he wore glasses.

The Board notes that the medical and optometric evidence of 
record shows that the veteran's visual acuity is affected by 
refractive error, for which service connection may not be 
granted, and not by any eye disease or by residuals of any 
injury.  To the extent that, in his hearing testimony, the 
veteran was asserting that he suffers loss of visual acuity 
as a residual of having glass in his eyes during active 
service, his testimony lacks probative value, because, as a 
layman, he is not qualified to offer an opinion on questions 
of medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent medical evidence of record diagnosing 
any disability of the eyes related to a claimed incident in 
service when the veteran got glass in his eyes.  Likewise, 
assuming, without deciding, that the corneal scarring found 
by a private optometrist in 1990 was related to an incident 
in service when the veteran got glass in his eyes, there is 
no competent medical evidence that any such scarring has 
produced any loss of visual acuity or any other disability of 
the eyes.  Indeed, the private optometrist reported that the 
veteran had no functional vision loss related to such corneal 
scarring.  There is thus no credible evidence that the 
veteran has any residual disability related to the claimed 
incident in service of having glass in his eyes.  That being 
the case, the preponderance of the credible evidence of 
record is against his claim for service connection for 
residuals of glass in the eyes, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(c) (2003); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

II. Residuals of a Cut on the Lower Lip

At the hearing in February 2002, the veteran testified that: 
during his service in Vietnam, he was riding in an armored 
personnel carrier, when the vehicle bounced and a track lid 
hit him in the face; his teeth bit his lower lip;  he 
received stitches in his lower lip; and he still had some 
slight numbness of the lower lip.

The veteran's service medical records are negative for any 
injury to or treatment of his lower lip.  At the examination 
for separation in November 1970, his face was evaluated as 
normal, and no scars were noted.

Postservice VA and private medical records are negative for 
any scar of the lower lip or any disability of the lower lip, 
to include neurological abnormality.  Because there is no 
competent medical evidence that the veteran has any residual 
disability of the claimed incident in service when he bit his 
lower lip, service connection for residuals of a cut on the 
lower lip is not warranted.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals of glass in both eyes is 
denied.

Service connection for residuals of a cut on the lower lip is 
denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2003).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In the veteran's case, the Board notes that his DD Form 214, 
separation document, and his DA Form 20, personnel record, do 
not show that he engaged in combat with the enemy.

The veteran has not submitted any supporting evidence to 
demonstrate that his claimed inservice stressors occurred.  
Although he did not respond to written requests by the RO 
that he provide details of his claimed stressors, at the 
hearing in February 2002, the veteran described his claimed 
stressors in Vietnam and stated that the incidents occurred 
within 7 months of his arrival in Vietnam in November 1969.  
His DA Form 20 shows that, during his Vietnam service, the 
veteran's unit of assignment was Company B, 864th Engineering 
Battalion (Construction), USARPAC.  

As noted above, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board notes that no 
attempt has been made to verify the claimed inservice 
stressors described by the veteran in his February 2002 
hearing testimony through research of his unit's history.  
The Board finds that the VA's duty to assist the veteran 
requires that such an attempt be made, and this case will be 
remanded for that purpose.

Under the circumstances, this case is REMANDED for the 
following:

Copies of the veteran's DD Form 214 and DA Form 20, 
along with a summary of the inservice stressors 
described in the veteran's February 2002 hearing 
testimony should be sent to the United States Armed 
Services Center for Research of Unit Records (CRUR), 
7798 Cissna Road, Springfield, Virginia 22150.  The 
CRUR should be requested to report whether any of the 
claimed stressors to which the veteran testified in 
February 2002 have been verified by the unit history of 
the 864th Engineering Battalion (Construction), 
USARPAC, or from other sources.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case (SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any medical 
or lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



